


109 HR 5349 IH: To amend the Higher Education Act of 1965 to establish a

U.S. House of Representatives
2006-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5349
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2006
			Mr. Tancredo (for
			 himself and Ms. Loretta Sanchez of
			 California) introduced the following bill; which was referred to
			 the Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to establish a
		  student loan forgiveness program for nurses.
	
	
		1.Short titleThis Act may be cited as the Nurse
			 Loan Forgiveness Act of 2006.
		2.FindingsThe Congress finds the following:
			(1)According to 2005 statistics from the
			 American Hospital Association, 118,000 nurses are needed to fill vacancies at
			 our nation’s hospitals, and more than 75 percent of all hospital personnel
			 vacancies are for nurses.
			(2)According to a study by the Department of
			 Health and Human Services in 2002, the United States will experience a 29
			 percent shortage in the number of nurses needed in the United States health
			 care system by the year 2020, which translates into a shortage of more than
			 400,000 registered nurses nationwide.
			(3)Research indicates
			 that there is a great need for health care services, especially hospitals and
			 prescription drugs, but there continues to be a 28 percent decrease in national
			 licensure examination for all entry-level registered nurses.
			(4)The Department of Labor projects a 29
			 percent increase in the need for nurses nationwide from 2004 to 2014, compared
			 with a 13 percent increase for all other occupations.
			(5)The General
			 Accounting Office estimates that 40 percent of all registered nurses will be
			 older than age 50 by the year 2010.
			(6)Of those registered nurses in 2004, an
			 estimated 16 percent have chosen to not practice in the field.
			3.Loan forgiveness
			 program establishedPart B of
			 title IV of the Higher Education Act of
			 1965 is amended by inserting after section 428K (20 U.S.C. 1078–11)
			 the following new section:
			
				428L.Loan
				forgiveness for nurses
					(a)PurposesThe purposes of this section are—
						(1)to encourage
				individuals to enter and continue in the nursing profession; and
						(2)to reward such individuals for their
				service in the nursing profession by reducing the burden of student
				debt.
						(b)Loan
				forgiveness
						(1)Loan forgiveness
				authorizedThe Secretary is
				authorized to forgive, in accordance with this section, the student loan debt
				of an eligible borrower in the amount specified in
				subsection (d) for each of the first 5
				complete years of service described in
				subsection (c)(1) by such eligible
				borrower that occur after the date of enactment of this section.
						(2)Method of loan
				forgivenessTo provide the loan forgiveness authorized in
				paragraph (1), the Secretary is
				authorized to carry out a program—
							(A)through the holder
				of the loan, to assume the obligation to repay a qualified loan amount for a
				loan made under this part; and
							(B)to cancel a
				qualified loan amount for a loan made under part D of this title.
							(3)Limitation on
				consolidation loansA loan amount for a loan made under section
				428C may be a qualified loan amount for the purposes of this section only to
				the extent that such loan amount was used to repay a Federal Direct Stafford
				Loan, a Federal Direct Unsubsidized Stafford Loan, or a loan made under section
				428 or 428H for an eligible borrower, as determined in accordance with
				regulations prescribed by the Secretary.
						(c)Eligible
				borrowerThe Secretary is authorized to provide loan forgiveness
				under this section to any individual who—
						(1)has been employed
				for at least one calendar year as a full-time registered nurse in a health care
				facility or a health care setting approved by the Secretary of Health and Human
				Services for the purposes of this section; and
						(2)is not in default
				on a loan for which the borrower seeks forgiveness.
						(d)Loan forgiveness
				amountsThe Secretary may,
				from funds appropriated under
				subsection (j), forgive the loan
				obligation of an eligible borrower in accordance with
				subsection (b)(2) and in the following
				increments:
						(1)After the first calendar year of employment
				described in
				subsection (c)(1), not more than
				$2,000.
						(2)After the second
				such year of employment, not more than $2,500.
						(3)After the third
				such year of employment, not more than $3,000.
						(4)After the fourth
				such year of employment, not more than $4,500.
						(5)After the fifth such
				year of employment, not more than $5,000.
						(e)Application for
				loan forgivenessAn eligible borrower desiring loan forgiveness
				under this section shall submit a complete and accurate application to the
				Secretary at such time, in such manner, and containing such information as the
				Secretary may require.
					(f)PriorityThe
				Secretary shall grant loan forgiveness under this section on a first-come,
				first-served basis, and subject to the availability of appropriations.
					(g)RegulationsThe
				Secretary is authorized to prescribe such regulations as may be necessary to
				carry out the provisions of this section.
					(h)ConstructionNothing
				in this section shall be construed to authorize the refunding of any repayment
				of any loan.
					(i)Prevention of
				Double BenefitsNo borrower may, for the same service, receive a
				benefit under both this section and subtitle D of title I of the National and
				Community Service Act of 1990 (42 U.S.C. 12571 et seq.).
					(j)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary for fiscal year 2007 and each of
				the 5 succeeding fiscal
				years.
					.
		
